IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1725
                              Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JANYA HILL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton Ploof

(waiver hearing), District Associate Judge, and Henry W. Latham II (guilty plea)

and Tamra Roberts (sentencing), Judges.



      A defendant appeals the judgment and sentence imposed after pleading

guilty to first-degree theft and operating a motor vehicle without the owner’s

consent. AFFIRMED.



      G. Brian Weiler, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                         2


TABOR, Judge.

       Janya Hill challenges her waiver to adult court on equal protection grounds.

She contends a lack of resources for Iowa girls who are adjudicated delinquent

forced the juvenile court’s hand. Despite the constitutional right at stake, Hill’s

guilty plea precludes our consideration of her claim for two reasons. First, Hill did

not brief the issue of “good cause” under Iowa Code section 814.6(1)(a)(3) (2020)

as directed by the supreme court. Thus she has not shown a legally sufficient

reason to appeal. See State v. Damme, 944 N.W.2d 98, 105 (2020). Second,

even if she had shown good cause, her guilty plea waived any challenge to her

transfer to adult court under State v. Yodprasit, 564 N.W.2d 383, 385 (Iowa 1997).

For those reasons, we must affirm.

       When Hill was fifteen years old, the State filed two delinquency petitions

alleging she committed four delinquent acts: (1) exercising dominion or control of

a firearm; (2) theft in the first degree; (3) interference with official acts; and

(4) operating a motor vehicle without the owner’s consent. To prosecute Hill as an

adult, the State asked the juvenile court to waive jurisdiction in both delinquency

cases. See Iowa Code § 232.45 (2019). After a contested hearing, the court

granted the State’s motion. In its written waiver order, the court noted, “Hill has

received all services currently available to a female delinquent child in Iowa.”

Finding those rehabilitative efforts were ineffective, the court decided that a

transfer to adult criminal court served the best interests of both Hill and the

community.
                                           3


       The State then charged Hill with all four crimes in two criminal cases.1 In

August 2019, Hill pleaded guilty to first-degree theft, a class “C” felony, in violation

of Iowa Code section 714.2(1), and operating a motor vehicle without the owner’s

consent, an aggravated misdemeanor, in violation of Iowa Code section 714.7. In

exchange, the State agreed to dismiss the other charges and to recommend

supervised probation and consecutive sentences for those two convictions.

       At the October 2019 sentencing hearing, the district court imposed a

ten-year prison term for the theft charge and a two-year term for the motor vehicle

charge, to be served consecutively, as well as $1625 in fines.              The court

suspended both sentences and placed Hill on probation for five years under the

supervision of the Seventh Judicial District Department of Correctional Services.

In doing so, the court considered Hill’s age, her family history, her criminal record

(which the court described as “shockingly long for [Hill’s] age”), and the nature of

the offenses. Hill now challenges the court’s “acceptance of [her] guilty plea,

followed by judgment and sentence.”2

       In this direct appeal, Hill claims her sentence was illegal because she

should not have been waived to adult criminal court in the first place. She argues




1 In the first case, FECR401593, Hill entered a plea of not guilty to the charges of
theft, unlawful possession of a firearm, and interference with official acts. She later
withdrew her plea after plea negotiations took place in the second case,
AGCR401595, for operating a motor vehicle without the owner’s consent.
2 Hill first applied for permission to appeal with the supreme court, asserting she

had good cause to challenge her judgment and sentence in both criminal cases.
Without deciding the issue, the court submitted Hill’s application with this appeal
and directed her appellate counsel to “brief the issue of whether good cause exists
under Iowa Code section 814.6(1)(a)(3).” Counsel did not do so.
                                         4


that waiver of juvenile court jurisdiction was unconstitutional—given the court’s

reliance on what facilities and programs were available for her rehabilitation under

Iowa Code section 232.45(8)(c). She contends it is “well-known that there is a

disparity in the Iowa juvenile facilities available to males and females.” 3 In other

words, Hill contends waiver under the statute “is inherently discriminatory on the

basis of sex” because the State no longer provides a highly secured, supervised

alternative to prison for female juvenile offenders, though one exists for their male

counterparts.

       Bypassing those substantive claims, the State counters that Hill has no right

to appeal because she failed to establish “good cause” in briefing. See Iowa Code

§ 814.6(1)(a)(3).   Based on her omission, the State insists Hill waived the

good-cause issue. Moreover, the State rejects Hill’s framing of the broader issue,

asserting her constitutional attack on section 232.45 “is not a true challenge to an

illegal sentence.” We agree with both points.

       The Iowa legislature amended Iowa Code section 814.6, effective July 1,

2019, to prohibit defendants from challenging their convictions after pleading guilty

on direct appeal (other than class “A” felonies) without first establishing good

cause. See Damme, 944 N.W.2d at 103–04. Hill acknowledged this hurdle when




3 Hill cites two news articles in support of this proposition: Trish Mehaffey, Where
to Put a Violent 16-year-old Girl? Iowa Juvenile Officers Struggle with ‘Real
Consequence’ of Girls Training School Closing, Gazette (Aug. 3, 2017),
https://www.thegazette.com/subject/news/public-safety/where-to-put-a-violent-
16-year-old-girl-20170803, and Clark Kauffman, Iowa Juvenile Home’s Closure
Creates Gender Disparity, Des Moines Reg. (July 19, 2014),
https://www.desmoinesregister.com/story/news/investigations/2014/07/20/iowa-
juvenile-home-closure-creates-gender-disparity/12904839.
                                         5


she asked for permission to appeal. Yet Hill ignored the supreme court’s directive

to brief good cause. She offers no reason nor cites any authority suggesting she

meets the good-cause requirement. See id. at 104 (noting burden is on the

defendant to establish good cause to appeal a conviction following a guilty plea).

       Instead, she asserts, “Error preservation is not an issue when the appeal is

from an illegal sentence.” True, good cause would exist if Hill were challenging

her sentence rather than her guilty plea and the resulting convictions. See id. at

105. But her claims do not relate to the sentencing court’s decision. Rather, Hill

asks us to “overturn her conviction and order return of these cases to juvenile

court.” Her failure to address good cause in her appellant’s brief prevents us from

reaching the merits of her constitutional claim.4 See Iowa R. App. P.6.903(2)(g)(3).

       Beyond her failure to show good cause, the State contends Hill waived her

constitutional challenge to the juvenile court’s waiver ruling by pleading guilty to

the charges in adult court. See Yodprasit, 564 N.W.2d at 385. We agree. Even

if the transfer from juvenile court were improper, a guilty plea waives any defects

in the district court’s authority. Id. at 387; see also State v. Emery, 636 N.W.2d

116, 123 (Iowa 2001).




4 The State notes that “good cause” is limited to “extraordinary legal challenges
that cannot be heard elsewhere.” According to the State, Hill’s case does not fall
into that category because she may challenge her guilty plea in an action for
postconviction relief.
                                          6


       To recap, we cannot reach the merits of Hill’s claim for two reasons: (1) she

has not shown good cause to appeal and (2) her guilty plea waived any

irregularities in the transfer decision. We thus affirm her convictions.

       AFFIRMED.